Citation Nr: 0932635	
Decision Date: 08/31/09    Archive Date: 09/04/09

DOCKET NO.  06-12 342	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
lumbosacral strain.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Richmond, Counsel


INTRODUCTION

The Veteran had active military service from August 1988 to 
August 1992.

This matter comes to the Board of Veterans' Appeals (Board) 
from a November 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, 
which denied an increased evaluation in excess of 10 percent 
for lumbosacral strain.  In July 2009, the Veteran testified 
before the undersigned Veterans Law Judge at a Board 
videoconference hearing at the RO.  A transcript of the 
hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran testified that his lumbosacral strain disability 
is worse than when he was previously evaluated.  Although the 
Veteran testified that he was last evaluated in 2005, the 
record shows the last VA examination took place in January 
2009.  Nonetheless, the Veteran states that he has a lot more 
pain now.  

As the Veteran has testified that his back disability is 
worse than reflected in January 2009, another examination is 
necessary to evaluate the present severity of the lumbosacral 
strain.  See VAOPGCPREC 11-95 (1995).  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA 
orthopedic examination to address the 
present severity of the Veteran's 
lumbosacral strain disability including 
range of motion studies prior to and after 
repetitive movement, and any effect of the 
Veteran's back disability on his 
employment.

The claims file should be reviewed in 
conjunction with the examination.  A 
rationale for all opinions must be 
provided.

2.  Thereafter, any additional development 
deemed appropriate should be accomplished.  
Then, re-adjudicate the claim.  If the 
claim remains denied, issue a supplemental 
statement of the case (SSOC) and allow an 
appropriate period of time for response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




